           Case 1:18-cr-00015-AKH Document 534 Filed 04/30/19 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 30, 2019

BY ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

           Re:     United States v. Joseph Santapaola
                   S3 18 Cr. 15 (AKH)

Dear Judge Hellerstein:

        The Government respectfully submits this letter in connection with the sentencing of
defendant Joseph Santapaola, currently scheduled for May 2, 2019. As more fully set forth below,
the plea agreement between the parties (the “Plea Agreement”) calculated a United States Sentencing
Guidelines (the “Guidelines” or “U.S.S.G.”) range of 18 to 24 months’ imprisonment (the “Guidelines
Range”). The United States Probation Department (“Probation”) has come to the same calculation in
the Presentence Report (“PSR”). Probation recommends a sentence of three years of probation with
six months of location monitoring. Given the unique circumstances of this defendant, the
Government does not object to a significant sentence of probation.

                                             Background

        From at least 2014 through January 2018, Joseph Santapaola, who was a made member and
soldier in the Bonanno Organized Crime Family of LCN, extended loans at unlawful interest rates,
with the understanding that if the borrowers were late with their payments, or did not repay the loans,
that there would be threats of violence in an attempt to force repayment. Santapaola’s criminal
conduct involved two borrowers, to which he charged one-and-one-half percent interest per week,
thereby totaling 75-percent per year
        .
        As a result of this conduct, Santapaola pleaded guilty, pursuant to the Plea Agreement, to
making an extortionate loan, in violation of Title 18, United States Code, Section 891. During his
plea allocution, Santapaolo admitted to his involvement in extending extortionate loans.

        Pursuant to the Plea Agreement, the parties stipulated to a base offense level of 20 and a two-
level decrease because the defendant was a minor participant in the criminal activity. (PSR ¶ 3).
After a three-level reduction for acceptance of responsibility, the total offense level is 15. (PSR ¶ 3).
The parties further stipulated that the defendant had zero criminal history points and was in Criminal
           Case 1:18-cr-00015-AKH Document 534 Filed 04/30/19 Page 2 of 2



History Category I. (PSR ¶ 3). Accordingly, the parties stipulated that the Guideline Range was 18
to 24 months’ imprisonment. (PSR ¶ 3). In the PSR, Probation has reached the same determination.
(PSR ¶¶ 30-45, 81).
                                          Discussion

       The Government respectfully submits that, in considering the appropriate sentence, the factors
applicable here pursuant to 18 U.S.C. § 3553(a) include the nature and seriousness of the offense; the
need to afford adequate deterrence; and the need to protect the public. The Government submits that
in applying the applicable Section 3553(a) factors, the circumstances of the defendant’s offense
conduct warrant a sentence below the Guidelines Range.

        First, although the defendant participated in a serious offense, his role was minor. The
defendant made extortionate loans, but did not participate himself in collecting the loans or making
threats of violence to do so.

         Second, a substantial sentence of probation is sufficient, but not greater than necessary, to
ensure that the defendant is deterred from committing future crimes. This is the defendant’s second
federal conviction for loansharking, which ordinarily would counsel in favor of an incarceratory
sentence. However, in considering the need for deterrence, the Government recognizes that the
defendant has significant health issues arising from his work at a landfill on Staten Island during and
after the terrorist attacks on September 11, 2001. Accordingly, the Government respectfully submits
that a significant sentence of probation will likely deter the defendant from committing further crimes.

                                             Conclusion

       For the foregoing reasons, the Government does not object to a sentence of a significant term
of probation.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:       /s/________________ .
                                                        Jason M. Swergold
                                                        Gina Castellano
                                                        Jacob R. Fiddelman
                                                        Assistant United States Attorneys
                                                        Southern District of New York
                                                        (212) 637-1023 / 2224 / 1024




                                                   2
